DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 03/29/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “first body force generating apparatus” in claims 1, 2, 3, 7-9, 15, 18 and “second body force generating apparatus” in claim 26  , because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation as described above has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “compression”  and “an expansion apparatus” coupled with functional language “expansion” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a body force generating apparatus is electrical field generator, a magnetic field generator, a gravitational field generator, an inertial body force generating apparatus as described in ¶0008 of the specification, “second body force generating apparatus” is a second electric field generating apparatus 417 or 419 or 420 as described in ¶ 00084 of the specification as shown in figure 3A. In some embodiments, the expansion apparatus can also comprise a duct configured to accelerate and expand the working material as described in ¶0075.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, 3, 7-10, 15, 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the components depicted in Figure 1D and discussed in paragraph 0090 of the instant specification.

Duplicate Claims
Claim 65 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Election/Restriction
Newly submitted claims 43 and 44 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 43 and 44 have not been examined as they are substantial duplicate of non-elected claim 24
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43 and 44 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 13, 18, 20, 22-23, 41,  49-51, 61-62, and 65 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1-6, 13, 18, 20, 22-23, 41, 49-51, 61-62, and 65:
The claimed limitation “caloric material” appears to be beyond the scope of the specification as caloric materials vary in nature which may be in the form of electro-caloric, elasto-caloric, and mechano-caloric material, the specification are limited to “magneto-caloric material”, therefore it appears claim 1-6, 13, 18, 20, 22-23, 41, 49-51, 61-62, and 65 are outside the scope of the claimed invention.
In claims 43, 44:
The claim limitation “wherein the body force of the first body force generating apparatus is centrifugal” and in claim 44, the claim limitation “wherein the body force of the second body- force generating apparatus is centrifugal” appears to be beyond the scope of the specification as specification are limited to “where the work exchange apparatus can comprise a compressor or expander, where a compressor can do work on the working material, and where a working material can do work on the expander” as described in para 00011 and throughout the specification apparatus “to generate centrifugal force” has been described as “compressor” or “turbine”.
For reasons stated above the claimed limitations as recited failed to satisfy the written description requirement. 
	The dependent claims as they inherent the defects of claim 1 are also rejected for similar reasons. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1:
	Throughout Claim 1 the limitation “their specific heat capacity by the action of the first body force generating apparatus” is recited. However neither the specification nor the claims explain the term “their” which renders the claim indefinite.  For this reason, the metes and bounds of claim 1 cannot be ascertained and the claim appears to be indefinite.   
	The dependent claims as they inherent the defects of claim 1 are also rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1-4, 6-7, 9-17, 22-25, 41, 49, 51, 53-57, 61, 65 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0186560A1 to SCHAUWECKER et al. (SCHAUWECKER).

Re: Claim 1:
SCHAUWECKER discloses:
An apparatus for interacting with a working material, wherein the apparatus comprises:
a first body force generating apparatus (See Fig.1c: ¶0048: permanent magnet 7) configured to modify a specific heat capacity of the working material (See Fig.1c: ¶0049: working material within regenerator 1”) , wherein the working material comprises a caloric material (See Fig.1c: ¶0049: regenerator 1” comprising magneto-caloric regenerator material in the form of bulk particles of preferably several magnetically active materials), wherein the caloric material is the collection of all objects of interest within the working material (See Fig.1c: ¶0049: the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date that magneto-caloric material comprises matters of interest such as electron and atoms since it is well known in the art that magneto-caloric material comprises matters of interest such as electron and atoms) subject to a modification of their specific heat capacity by the action of the first body force generating apparatus (See Fig.1c: ¶0049-¶0070: The two pistons 4, 4' transport the heat transfer fluid (working fluid of the regenerative process) through the regenerator 1'' where it releases or absorbs heat), wherein the modification can be to a value above or below the natural specific heat capacity (the recitation is merely a functional languages and an outcome of change in heating capacity of all the matters of interest within  working material comprising magneto-caloric material as a result of heating or cooling in a thermodynamics cycle as disclosed this phenomenon is described in detail in paras 0049); and
a work exchange apparatus, wherein the work exchange apparatus comprises a compression apparatus (See Fig.1c: ¶0049: discloses compression via piston 4), wherein the compression apparatus is an apparatus configured to perform work on at least a portion of the caloric material at least when the specific heat capacity of the at least a portion of the caloric material deviates from its natural value (See Fig.1c: 49-¶0070: as the work is performed on a caloric material by the compression stroke via piston 4 which pumps heated fluid through the regenerator 1” from the cold end to the hot end, the magnetic field source acts upon the magneto-caloric regenerator material and thereby increases its temperature), or wherein the work exchange apparatus comprises an expansion apparatus (See Fig.1c: ¶0049-¶0070), wherein the expansion apparatus is an apparatus configured to allow at least a portion of the caloric  material to perform work on the expansion apparatus at least when the specific heat capacity of the at least a portion of the caloric material deviates from its natural value (See Fig.1c: ¶0049-¶0070: as the work is performed on a caloric material by the expansion stroke of piston 4’  and heat exchange transfer fluid is pumped through the regenerator 1” from the cold end to the hot end to the side of piston 4, the magnetic field source acts upon the magneto-caloric regenerator material and thereby increases its temperature which rises from its normal/natural temperature).

Re: Claim 2:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the first body force generating apparatus is configured to increase the specific heat capacity of the caloric material (SCHAUWECKER: See Fig.1c: ¶0049-¶0070: specific heat is the amount of energy that must be added, in the form of heat and in the instant case the caloric material is heated which typically increase the specific heat).  

Re: Claim 3:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the first body force generating apparatus is configured to decrease the specific heat capacity of the caloric material (SCHAUWECKER: See Fig.1c: merely result of cooling of caloric material as decided in ¶0049).  



Re: Claim 4:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the caloric material comprises solid particles, or a solid object (SCHAUWECKER: See Fig.1c: ¶0007, ¶0047).  

Re: Claim 6:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein an object of interest in the caloric material is an electron (SCHAUWECKER: See Fig.1c: caloric material is a conductor therefore typically comprises of electrons). 
 
Re: Claim 7:
SCHAUWECKER discloses:
The apparatus of claim 6, wherein the specific heat capacity of the electrons is modified by the first body force generating apparatus (SCHAUWECKER: See Fig.1c: this is merely result of heating the caloric material thereby increasing the specific heat capacity, since electrons are constituents of the caloric material this will result in enhancement in specific heat capacity of the electrons)  .  




Re: Claim 9:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the first body force of the body force generating apparatus is inertial (See Fig.1c: discloses body force being inertial as, this is the result of accelerating the working material via compressors).  

Re: Claim 10:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the first body force generating apparatus comprises a magnetic field generating apparatus configured to generate a magnetic field (See Fig.1c: ¶0013, ¶0049).

Re: Claim 11:
SCHAUWECKER discloses:
The apparatus of claim 10, wherein at least a portion of the magnetic field is generated by current flowing through a conductor (See Fig.1c: ¶0019, further it is well known in the art that magnetic fields are generated via current flowing through conductor).
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to generate magnetic field via current flowing through a conductor since it is well known in the art that that magnetic fields are generated via current flowing through conductor.


Re: Claim 12:
SCHAUWECKER discloses:
The apparatus of claim 11, wherein at least a portion of the conductor is superconducting (See Fig.1c: ¶0019).
This is merely a design choice, therefore it would have been obvious to one of ordinary skill in the art to employ superconductor for optimizing flow of electric current for optimizing magnetic field.

Re: Claim 13:
SCHAUWECKER discloses:
The apparatus of claim 11, wherein at least a portion of the conductor is arranged around (See Fig. 1c: conductor magnet 7 is arranged around at least a portion of magneto-caloric material 1”) or within at least a portion of the caloric material in solenoidal fashion.

Re: Claim 14:
SCHAUWECKER discloses:
The apparatus of claim 10, wherein at least a portion of the magnetic field is generated by a permanent magnet (See Fig.1c: ¶0063).

Re: Claim 15:
SCHAUWECKER discloses:
The apparatus of claim 10, wherein the first body force generating apparatus comprises an electric field generating apparatus (See Fig.1c: ¶0019, Claim 17).

Re: Claim 16:
SCHAUWECKER discloses:
The apparatus of claim 15, wherein the electric field generating apparatus comprises electrical conductors configured to accumulate positive or negative charge (See Fig.1c: ¶0010, ¶0019, ¶0028: magnetized and demagnetized and thereby heated and cooled).

Re: Claim 17:
SCHAUWECKER discloses:
The apparatus of claim 15, wherein the electric field generating apparatus comprises collections of positive or negative charge (See Fig.1c: ¶0010, ¶0019, ¶0028: magnetized and demagnetized and thereby heated and cooled).

Re: Claim 22:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the specific heat capacity of the caloric material is modified by a positive or negative magneto-caloric effect (See Fig.1c: ¶0049, ¶0059: this is merely result of the magnetization and demagnetization of magneto-caloric material).

Re: Claim 23:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the specific heat capacity of the caloric material is modified by a positive or negative electro-caloric effect (See Fig.1c: ¶0019, Claim 17: discloses a magneto-caloric cyclic process to modify specific heat capacity by a positive or negative, hot or cold, and magneto-caloric is obtained via electric current).

Re: Claim 25:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the work exchange apparatus comprises a piston (See Fig.1c: piston 4.4’).

Re: Claim 41:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein an object of interest in the caloric material is a nucleus, an atom (See Fig.1c: ¶0049: the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date that magneto-caloric material comprises matters of interest such as electron and atoms since it is well known in the art that magneto-caloric material comprises matters of interest such as electron and atoms), or a molecule.

Re: Claim 49:
SCHAUWECKER discloses:
The apparatus of claim 1, SCHAUWECKER discloses all the limitations of claim 1, SCHAUWECKER is silent regarding:
wherein the work exchange of the work exchange apparatus with the caloric material comprises an adiabatic process (¶0052: the working fluid in the compression space 5 is isothermally compressed by the piston 4).

Re: Claim 51:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the work exchange of the work exchange apparatus with the caloric material comprises a polytropic process (See Fig.1c: discloses heat transfer process which happens reversibly as described in ¶0049-¶0070).

Re: Claim 53:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the specific heat capacity is the specific heat capacity at constant volume (¶0053, ¶0054).

Re: Claim 54:
SCHAUWECKER discloses:
The apparatus of claim 25, wherein the working material is a solid (See Fig.1c: ¶0007, ¶0047), wherein the piston (See Fig.1c: 4) is configured to do work on the working material (See Fig.1c: ¶0049) at least when the specific heat capacity of the working material is smaller or larger than the natural specific heat capacity, or wherein the piston is configured to allow the working material to do work on the piston at least when the specific heat capacity of the working material is smaller or larger than the natural specific heat capacity (See Fig.1c: ¶0049-¶0070: this is merely a result of heat absorption when working material is cold and heat release when working material is heated, natural specific heat capacity since specific heat capacity is merely  the amount of heat energy required to raise the temperature of a substance per unit of mass).
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect desired specific heat depending on the system requirement to optimize the efficiency of the related system as a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed degree of specific heat , since it does not produce an unpredicted result, and the specific heat claimed just provides applicant with an optimum characteristic, furthermore it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A)

Re: Claim 55:
SCHAUWECKER discloses:
The apparatus of claim 25, wherein the piston is mechanically coupled to an electricity generator configured to convert mechanical work into electrical energy.
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an electric generator coupled to drive mechanism as described in paras (0047, 0048) since it is well known in the art that to convert mechanical power into electrical energy.




Re: Claim 56:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the apparatus comprises a heat exchanger configured to deliver heat to the working material (See Fig. 1c: heat exchanger 2), or remove heat from the working material 

Re: Claim 57:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the work exchange apparatus is configured to interact with the working material in a thermodynamic cycle (See Fig. 1c:¶0007, ¶0025).

Re: Claim 61:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the working material comprises a non- caloric material (¶0047: discloses helium), wherein the non-caloric material consists of the portion of the working material which does not consist of the caloric material (¶0047: discloses helium which does not consists of the magneto-caloric material), and wherein at least a portion of the non-caloric material (¶0047: discloses helium) is in thermal contact with at least a portion of the caloric material (¶0049: discloses helium flows via magneto-caloric material).



Re: Claim 65:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the working material (discloses working material is magneto-caloric material which is a caloric material, the claim is a duplication of claim 1) is identical to the caloric material.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0186560A1 to SCHAUWECKER et al. (SCHAUWECKER) as applied to claim 1 above, and further in view of U.S Publication number 2006/0278373 A1 to HSU (HSU).

Re: Claim 8:
SCHAUWECKER discloses:
The apparatus of claim 1, SCHAUWECKER discloses all the limitations of claim 1, SCHAUWECKER is silent regarding:
wherein the first body force of the body force generating apparatus is gravitational.
However HSU teaches:
  wherein the first body force of the body force generating apparatus is gravitational (HSU: See Figs.1-5: ¶0043, ¶0044).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the permanent magnet of  SCHAUWECKER for the gravitational system of HSU, because HSU teaches  that this configuration provides the benefit of a microchannel cooling device of the invention can implement the nature circulation generated by loop thermos-syphons and a magneto-caloric pump to help increasing the flow speed of the fluid while consuming no additional power (HSU: ¶0044).  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious.  See MPEP 2144.06.

Claim(s) 18 and 50 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0186560A1 to SCHAUWECKER et al. (SCHAUWECKER) as applied to claim 1 above, and further in view of  CN 105307457 A to XIAO (XIAO).

Re: Claim 18:
SCHAUWECKER discloses:
The apparatus of claim 1, SCHAUWECKER discloses all the limitations of claim 1, SCHAUWECKER is silent regarding:
wherein the first body force generating apparatus comprises an ionization apparatus configured to ionize at least a portion of the caloric material.
However XIAO teaches:
wherein the first body force generating apparatus comprises an ionization apparatus configured to ionize at least a portion of the caloric material (XIAO: ¶0004).
It would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention that the magnetic moments of ions or atoms of paramagnetic materials are chaotic when there is no external magnetic field, and after the external magnetic field is applied, the magnetic moments of the ions or atoms are aligned along the orientation of the external magnetic field, which makes the magnetic moments orderly and releases heat which is an art known phenomenon (XIAO: ¶0004).

Re: Claim 50:
SCHAUWECKER discloses:
The apparatus of claim 1, SCHAUWECKER discloses all the limitations of claim 1, SCHAUWECKER is silent regarding:
wherein the work exchange of the work exchange apparatus with the caloric material comprises an isothermal process.
However XIAO teaches:
wherein the work exchange of the work exchange apparatus with the caloric material comprises an isothermal process (XIAO: ¶0072: Figure 5 shows the magneto-caloric effect cycle curve, where T represents temperature and S represents thermal entropy a-b is constant magnetic heating, b-c is isothermal demagnetization, c-d is constant magnetic cooling, and d-a is isothermal magnetization).	
It would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention that the work exchange of the work exchange apparatus with the caloric material comprises an isothermal process as explicitly taught by XIAO which makes the magnetic moments orderly and releases heat which is an art known phenomenon (XIAO: ¶0072).

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0186560A1 to SVHAUWECKER et al. (SCHAUWECKER) as applied to claim 1 above, and further in view of  WO 2017/100851 A1 ( U.S Publication 2020/0274345 A1 to LI et al. has been used for citation (LI).

Re: Claim 52:
SCHAUWECKER discloses:
The apparatus of claim 1, SCHAUWECKER discloses all the limitations of claim 1, SCHAUWECKER is silent regarding:
wherein the specific heat capacity is the specific heat capacity at constant pressure.
However LI teaches:
wherein the specific heat capacity is the specific heat capacity at constant pressure (LI: ¶0111-¶0117).
SCHAUWECKER discloses specific heat of a magneto-caloric material, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure SCHAUWECKER having the specific heat at constant pressure ( ¶00111-¶0112) of magneto-caloric material, since LI teaches that maintaining specific heat at constant pressure of magneto-caloric material, the specific heat at constant field provides both magnetic-entropy change and adiabatic temperature change (LI: ¶0111-¶0117). 


Allowable Subject Matter and Prior Art
Claim (s) 19-21, 26-30, 42, 45-48, 58-60, 60-64 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closest prior art U.S Publication number 2007/0186560A1 fails to disclose either alone or in combination fail to teach or fairly suggest the claim limitations as set forth in dependent claims 19-21, 26-30, 42, 45-48, 58-60, 60-64 in combination with limitations of base claim and intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 along with dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Finality

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
April 23, 2021